
	
		III
		110th CONGRESS
		2d Session
		S. RES. 606
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2008
			Mrs. Clinton submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Designating June 27, 2008, as National HIV
		  Testing Day.
	
	
		Whereas the Centers for Disease Control and Prevention
			 (referred to in this preamble as the CDC) found that at the end
			 of 2003, between 1,039,000 and 1,185,000 individuals in the United States were
			 HIV positive, an increase from the estimated 850,000 to 950,000 such
			 individuals at the end of 2002;
		Whereas the CDC estimated that at the end of 2006,
			 African-Americans represented 49 percent of all individuals living with
			 HIV/AIDS, Whites represented 30 percent, and Hispanics represented 18
			 percent;
		Whereas the CDC further found that at the end of 2006, men
			 accounted for nearly 73 percent of all individuals living with HIV/AIDS and
			 women represented more than 26 percent;
		Whereas the CDC estimated that from the beginning of the
			 epidemic through 2006, 565,927 individuals in the United States have died of
			 AIDS;
		Whereas the CDC has determined that the leading cause of
			 HIV infection is male-to-male sexual contact, followed by heterosexual contact
			 and injection drug use;
		Whereas the CDC has estimated that during the 10-year
			 period beginning in 1998, the rate of new infections in the United States has
			 remained at approximately 40,000 annually, with no decline;
		Whereas individuals at high risk of acquiring HIV are also
			 often at high risk of acquiring other sexually transmitted infections;
		Whereas a 2008 report from the CDC estimated that in the
			 United States, 1 in 4 young women and nearly 1 in 2 young African-American
			 women between the ages of 14 and 19 have a sexually transmitted
			 infection;
		Whereas the CDC estimates that about 25 percent of all
			 HIV-positive individuals are unaware of their status;
		Whereas the CDC reports that when infected individuals
			 knew their status, they were more likely to practice HIV risk-reduction
			 behaviors;
		Whereas the CDC reported that in 2005, 40 percent of those
			 individuals diagnosed as HIV-positive were later diagnosed with AIDS within 1
			 year of their HIV test;
		Whereas the CDC reports that early knowledge of HIV status
			 is important for connecting HIV-positive individuals with medical care and
			 services that can reduce mortality and prevent the onset of AIDS;
		Whereas a 2004 survey by the Kaiser Family Foundation
			 found that many individuals in the United States wanted more information about
			 HIV, including the different types of HIV tests available, testing costs, test
			 result confidentiality, and testing locations;
		Whereas African-Americans and Latinos are much more likely
			 than Whites to say they need more information about HIV testing;
		Whereas anxieties, misconceptions, and stigma have been
			 traditionally associated with HIV/AIDS and HIV testing;
		Whereas the most commonly used HIV tests require a 2-week
			 waiting period for a diagnosis, and such a waiting period contributes to the
			 anxiety surrounding HIV testing that discourages individuals from receiving
			 their diagnosis;
		Whereas the CDC estimated that in 2004, among those who
			 took an HIV test at sites funded by the CDC, 22 percent did not return for
			 their test results;
		Whereas rapid test kits approved by the Food and Drug
			 Administration have made HIV testing easier, more accessible, and less
			 invasive, while delivering results within a single day;
		Whereas prevention counseling is an essential part of HIV
			 testing, and when conducted according to established CDC guidelines, has been
			 shown to be effective at producing individual behavioral change;
		Whereas the National Association of People with AIDS,
			 founded in 1983, is the oldest coalition of people living with HIV/AIDS, and
			 advocates on behalf of all people living with HIV/AIDS;
		Whereas National HIV Testing Day is an annual campaign
			 introduced in 1995 and produced by the National Association of People with AIDS
			 to encourage individuals to seek out and receive voluntary HIV counseling and
			 testing;
		Whereas the theme of National HIV Testing Day 2008 is,
			 Take the test, take control;
		Whereas the Advancing HIV Prevention Initiative of the CDC
			 emphasizes the importance of HIV testing;
		Whereas as part of its overall public health mission, the
			 CDC annually supports the National HIV Prevention Conference and National HIV
			 Testing Day; and
		Whereas June 27 of each year is now recognized as National
			 HIV Testing Day: Now, therefore, be it
		
	
		That the Senate—
			(1)designates June
			 27, 2008, as National HIV Testing Day;
			(2)encourages State
			 and local governments, including their public health agencies, to recognize
			 such a day, to publicize its importance among their communities, to encourage
			 individuals to undergo counseling and testing for HIV and other sexually
			 transmitted infections, and to establish and maintain effective linkages to
			 care and treatment services for individuals testing positive;
			(3)encourages the appropriate use of rapid
			 test kits approved by the Food and Drug Administration as a fast and efficient
			 method of HIV testing;
			(4)encourages National, State, and local media
			 organizations to carry messages in support of National HIV Testing Day;
			(5)encourages the President to emphasize the
			 importance of addressing the HIV/AIDS epidemic among all individuals in the
			 United States, but especially among minority communities; and
			(6)supports the development of a National AIDS
			 strategy with clear goals and objectives to reduce new HIV infections,
			 especially among minorities.
			
